Citation Nr: 0727564	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to special monthly compensation on account of the 
loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974, and from December 1990 to June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing at the RO 
before a Member of the Board in April 2006.  

The case was remanded by the Board in December 2006.  


FINDING OF FACT

1.  Erectile dysfunction resulting in some loss of use of a 
creative organ was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event or related to a service connected disease or 
disability.

2.  Erectile dysfunction has been attributed to non-service 
connected pathology.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the loss of use of a creative organ have not been 
met.  38 U.S.C.A. §§ 1110, 1114 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.350 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2004 and January 2007, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The January 2007 letter included all required notice 
provisions to satisfy these requirements.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming special monthly compensation on 
account of the loss of use of a creative organ.  Compensation 
for this disability is based upon the extent to which a 
disability resulting in the loss of use of a creative organ, 
here claimed erectile dysfunction, may be service connected.  
As such, the basic law and regulations applicable to 
compensation benefits are for application, along with those 
providing for special monthly compensation.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Special monthly compensation, pursuant to the rate set out in 
38 U.S.C.A. § 1114(k) may be paid were a service connected 
disorder results in the loss of use of a creative organ.  38 
U.S.C.A. § 1114; 38 C.F.R. § 3.350.

(1)(i) Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ. Loss of use 
of one testicle will be established when examination by a 
board finds that:
(a) The diameters of the affected 
testicle are reduced to one-third of the 
corresponding diameters of the paired 
normal testicle, or
(b) The diameters of the affected 
testicle are reduced to one-half or less 
of the corresponding normal testicle and 
there is alteration of consistency so 
that the affected testicle is 
considerably harder or softer than the 
corresponding normal testicle; or
(c) If neither of the conditions (a) or 
(b) is met, when a biopsy, recommended by 
a board including a genitourologist and 
accepted by the veteran, establishes the 
absence of spermatozoa.
(ii) When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or 
resulted from operations in service for the relief of 
other conditions, the creative organ becoming incidentally 
involved, the benefit may be granted.
(iii) Loss or loss of use traceable to an elective operation 
performed subsequent to service, will not establish 
entitlement to the benefit. If, however, the operation 
after discharge was required for the correction of a 
specific injury caused by a preceding operation in 
service, it will support authorization of the benefit. 
When the existence of disability is established meeting 
the above requirements for nonfunctioning testicle due to 
operation after service, resulting in loss of use, the 
benefit may be granted even though the operation is one of 
election. An operation is not considered to be one of 
election where it is advised on sound medical judgment for 
the relief of a pathological condition or to prevent 
possible future pathological consequences.
(iv) Atrophy resulting from mumps followed by orchitis in 
service is service connected. Since atrophy is usually 
perceptible within 1 to 6 months after infection subsides, 
an examination more than 6 months after the subsidence of 
orchitis demonstrating a normal genitourinary system will 
be considered in determining rebuttal of service 
incurrence of atrophy later demonstrated. Mumps not 
followed by orchitis in service will not suffice as the 
antecedent cause of subsequent atrophy for the purpose of 
authorizing the benefit.  38 C.F.R. § 3.350

The Board has reviewed all of the medical evidence of record, 
including the service medical records, reports of VA 
compensation examinations and outpatient treatment records 
dated through December 2006.  Review of the service medical 
records shows no complaint or manifestation of erectile 
dysfunction or other indicia of loss of use of a creative 
organ.  As such, service connection on a direct basis is not 
warranted.  The veteran's main contention is that his 
erectile dysfunction is a result of his service connected 
diabetes mellitus.  Diabetes was not manifested during 
service, but service connection was established as being 
secondary to exposure to the defoliant Agent Orange while the 
veteran served in the Republic of Vietnam.  

The veteran has been afforded two compensation examinations 
to ascertain whether his erectile dysfunction is related to 
the diabetes mellitus for which service connection has been 
established.  The initial examination, dated in May 2004, 
shows that the veteran had been having erectile dysfunction 
over the past 10 years.  After evaluating the veteran and 
reviewing the medical evidence of record, the examiner 
rendered an opinion that erectile dysfunction was not related 
to diabetes.  His reasoning was that the veteran had been 
having erectile dysfunction over the past 10 years and had 
only been diagnosed with diabetes mellitus three years 
earlier.  In addition, it was noted that laboratory tests 
showed that the veteran had low testosterone levels.  It was 
noted that the diabetes might aggravate the erectile 
dysfunction, but a definitive opinion was not rendered.  

An examination was conducted by VA in April 2007.  At that 
time, the examiner was requested to render an opinion 
regarding whether the veteran had increased disabling 
manifestations of erectile dysfunction as a result of service 
connected diabetes mellitus.  The examiner answered the 
question negatively, saying that the erectile dysfunction was 
not aggravated by diabetes, noting the lack of evidence of 
erectile dysfunction worsening after the veteran had 
developed diabetes.  The examiner noted that the most likely 
etiology of the erectile dysfunction was low testosterone.  
It was also noted that appellant had some return of 
functioning with the use of medication, but that this was not 
completely successful.  Thus, there may not even be complete 
loss of use of a creative organ.  A determination on this 
matter need not be reached, however, as to the extent there 
is erectile dysfunction it is unrelated to service or service 
connected disability.  In that event, there is no entitlement 
to special monthly compensation as otherwise set out herein.

The medical evidence of record shows that the veteran's 
erectile dysfunction is most likely the result of low 
testosterone levels and is not related in any way to service 
connected diabetes mellitus.  Although the veteran has 
testified that he believes that there is a relationship 
between his diabetes mellitus and his claimed disability, it 
is long-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Similarly, the comments submitted on behalf of the veteran by 
his spouse do not have bearing on this issue.  Id.  Under 
these circumstances, as there is no relationship between the 
veteran's erectile dysfunction and service, special monthly 
compensation is not warranted.  



	(CONTINUED ON NEXT PAGE)





ORDER

Special monthly compensation on account of the loss of use of 
a creative organ is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


